Citation Nr: 9912602	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which (in part) denied entitlement to 
service connection for peripheral neuropathy.  The veteran 
submitted a Notice of Disagreement with the RO's decision in 
July 1998, a Statement of the Case was issued in September 
1998, and the veteran perfected his appeal through the filing 
of a timely substantive appeal (Form 9) in October 1998.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
peripheral neuropathy and his period of active military 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, certain disabilities are 
subject to service connection on a presumptive basis if the 
veteran served in Vietnam and the disease became manifest to 
a compensable degree within the applicable time period.  See 
38 C.F.R. § 3.307(a)(6).  Acute and subacute peripheral 
neuropathy are among the diseases subject to this 
presumption.  38 C.F.R. § 3.309(e).  For purposes of VA 
compensation law, acute and subacute peripheral neuropathy 
are defined as transient peripheral neuropathy (as opposed to 
chronic peripheral neuropathy) that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  Service connection may be established if a veteran is 
diagnosed with peripheral neuropathy occurring within one 
year of the last date the veteran was stationed in the 
Republic of Vietnam, which resolves within two years of the 
date of onset.  38 C.F.R. § 3.307(a)(6)(ii) and (iii).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

First of all, the Board notes that a July 1998 VA medical 
record references a burning sensation due to peripheral 
neuropathy, and this reference is accepted as sufficient to 
show a medical diagnosis of current disability for well-
grounded purposes.  Caluza.  Secondly, the veteran's 
assertions alone as to incurrence are to be accepted for 
purposes of determining whether his claim is well-grounded.  
Caluza.  Moreover, the record shows that he served in Vietnam 
and has thus met the underlying requirement for consideration 
under the presumptive provisions dealing with exposure to 
herbicides.  

However, what is missing in the present case to well-ground 
the veteran's claim is medical evidence of a link or nexus 
between current peripheral neuropathy and his period of 
military service.  There is no medical evidence of a 
continuity of symptomatology from service to suggest such a 
link.  Service medical records do not any complaints or 
clinical findings of peripheral neuropathy, nor does the 
claims file contain either a diagnosis of any peripheral 
neuropathy, or any medical evidence of symptomatology 
indicating the possible presence of acute or subacute 
peripheral neuropathy, during the one year period after the 
veteran's service in Vietnam.  In fact, there is no medical 
diagnosis of peripheral neuropathy until July 1998, 
approximately 27 years after the veteran separated from 
service.  Further, such a diagnosis of peripheral neuropathy 
does not satisfy the regulatory criteria for presumptive 
service connection for acute and subacute peripheral 
neuropathy, nor does the fact that peripheral neuropathy was 
diagnosed some years after service otherwise suggest a link 
to service.  Moreover, the record does not include any 
medical evidence or opinion suggesting a nexus to service or 
to exposure to herbicide agents during such service.  
Likewise, there is no medical opinion linking any continuity 
of symptoms reported by the veteran to his currently 
diagnosed peripheral neuropathy to otherwise well-ground the 
claim under Savage.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  

In closing, the Board acknowledges the veteran's underlying 
assertion that the presumptive provisions for acute and 
subacute peripheral neuropathy are unreasonable.  However, 
the Board is bound by applicable laws and regulations.  In 
the present case, the veteran has failed to submit a well-
grounded claim and his appeal must be denied.  The Board 
views its discussion as sufficient to inform the veteran that 
medical evidence of a link or nexus to service is necessary 
to well ground his claim.  Robinette v. Brown, 8 Vet.App. 69 
(1995).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

